Fourth Court of Appeals
                                        San Antonio, Texas
                                              November 7, 2014

                                            No. 04-14-00766-CV

                                     IN RE Helisse M. FRIESTMAN

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On November 3, 2014, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than November 21, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 7, 2014.



                                                         PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014-CI-05746, styled In the Matter of the Marriage of Brian E.
Friestman and Helisse M. Friestman and In the Interest of A.G.F., A.F.F., and E.H.F., Children, pending in the 37th
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.